Exhibit 10.1

MEMORANDUM

Date: August 6, 2012

To: John Byrne

From: Darrell Ford

Subject: Senior Vice President, Chief Sales Officer – Summary of Terms

Congratulations on your promotion to Senior Vice President, Chief Sales Officer!
Below, you will find a summary of the terms** to which we have agreed.

 

Element

  

Terms / Notes

Base Salary   

•   $455,000

 

•   30% increase effective July 30, 2012; subject to review annually

Executive Incentive Plan (EIP)   

•   Standard 100% target bonus

 

•   Standard EIP

Long Term Incentives (LTI)   

Promotion Grant:

 

•   $750,000 in long term incentive value

 

•   Grant date August 15, 2012

 

•   50% time based stock options vesting over three years, converted as follows:

 

•   $750,000 * 50% / 30-day average closing price through the grant date / the
current binomial discount factor = # of stock options

 

•   50% time based Restricted Stock Units vesting over three years converted as
follows:

 

•   $750,000 * 50% / 30-day average closing price through the grant date = # of
Restricted Stock Units

Retention Cash   

Current retention cash agreement has been modified to include two additional
payments of $100,000 each

 

•   November 2012 – current retention cash payment of $133,600 + additional
payment of $100,000

 

•   November 2013 – current retention cash payment of $133,600 + additional
payment of $100,000

 

•   All payments are contingent upon your (1) active, full-time employment at
AMD at the time of the payment; and (2) satisfactory achievement of your
performance objectives leading up to the payment date. The payments are subject
to applicable taxes and withholdings.

Appointment as AMD Executive Officer   

On August 8, 2012, the Board of Directors will designate you as an AMD Executive
Officer and Section 16 officer. As a Section 16 officer, there are several items
that you need to be aware of, along with forms that you will need to complete in
a timely manner:

 

•   As a Section 16 officer, you are subject to the rules and regulations of the
Securities Exchange Act of 1934, and the Law Department, primarily through Faina
Medzonsky and Rita Marquis, will assist you in this regard.

 

•   The Law Department will conduct a short training with you regarding your
status as a Section 16 officer. Please expect a detailed email from Rita Marquis
on this topic. Rita will send you several forms that have a relatively short
time fuse for completion.

Change in Control    The Compensation Committee has approved a Change-in-Control
agreement, which will be provided to you for signature following signature by
the Chair of the Committee.

 

** Nothing in this memorandum alters the status of your employment at AMD, which
is “at-will,” which means that you or AMD may terminate it at any time, with or
without cause or notice, in accordance with local laws and regulations.